 38DECISIONSOF NATIONAL LABOR RELATIONS BOARDand Powolsky has no immediate supervision. He is paid $100 aweek and works the same hours as the sales force except forthe 1 night a week when the store,but not the repair depart-ment, is open. While the Employer contends that Powolsky hasdivergent skills and interests,it is clear that his duties andwork are closely related to those of employees in the technicalunit.Moreover,no other labor organization seeks his repre-sentation and, as there is only one employee in the repair de-partment, it could not,by well-established Board rules, com-prise a separate unit. Accordingly, we shall include Powolskyin the unit of selling and nonsales personnel.Upon the entire record, the Board finds that the followingemployees of the Employer constitute units appropriate forthepurposes of collective bargaining within the meaning ofSection 9 (b) of the Act:(1) All office employees at the Employer's New York Citystore, excluding the head bookkeeper and all other supervisorsas defined in the amended Act(2) All full- and part-time sales, shipping department,cardex, stockroom, order department, repair department, andoutside repair employees of the Employer's New York Citystore,excluding guards,watchmen,professional employees,and all supervisors as defined in the Act.[Text of Direction of Elections omitted from publication.]Member Beeson took no part in the consideration of the aboveDecision and Direction of Elections.THE ENGLANDER COMPANY, INC.andMIROSLAWA POWCHand ANDREW POWCHLOCAL 140, BEDDING, CURTAIN & DRAPERY WORKERSUNION, UNITED FURNITURE WORKERS OF AMERICA,CIOandMIROSLAWA POWCH and ANDREW POWCH. CasesNos. 2-CA-2781 and 2-CB-858. March 25, 1954DECISION AND ORDEROn October 14, 1953, Trial Examiner Frederic B. Parkes,2nd, issued his Intermediate Report in the above-entitled pro-ceeding,finding that the Respondents had engaged in certainunfair labor practices and recommendingthat theycease anddesist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.Thereafter, the Respondents each filed exceptions to the Inter-mediate Report and supporting briefs.The Board has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error was com-108 NLRB No. 7. THE ENGLANDER COMPANY, INC.39mitted. The rulings are hereby affirmed.The Board has con-sidered the Intermediate Report,the exceptions andbriefs, andthe entire record in the case,and hereby adopts the findings,conclusions,and recommendations of the Trial Examiner, withthe following additions:We are in full agreement with the Trial Examiner that theRespondent Union violated Section 8(b) (1) (A) and 8 (b) (2),and that the Respondent Company violated Section 8(a) (3) ofthe Act,as alleged in the complaint.We agree that the Union was responsible for the conduct ofShop Chairman Alber and Union Steward Wright in instigatingthe walkout of employees on May 21, 1952,to compel the Com-pany'sremoval of Miroslawa Powch from her employment forreasons which are not valid under the Act. Like the Trial Exam-iner,we find not only that Alber and Wright had acted in theserespects within the scope of their general authority,but thatthere was ratification of their conduct by the Union. Ratificationis thus clearly established on the evidence,inter alia,that theUnion,upon receiving the Company's notice and protestationsconcerning the work stoppage on May 21,adopted the patentlyinaccurate position of Alber and Wright that the walkout was theresult of spontaneous action by the employees;failed to takeimmediate steps to return the employees to work; and took noaction then or later to discipline the responsible persons withinthe Union's organization.The argument is made in the Union's exceptions and brief thatit cannot in any event be held responsible under the Act for thediscrimination against Andrew Powch.The Union,in urging thisposition,contends that the evidence fails to show that it everdiscussed with the Company the subject of Andrew Powch'semployment,that it was ever informed by the Company of thedecision not to recall Andrew Powch,or that it ever made anyrequest of the Company to refuse reemployment to this employeefollowing the settlement of the Union's earlier strike for con-tract benefits.However,this contention lacks merit in view ofthe statements of Alber and Wright to the Company's represent-ative on May 21 that the employees would not work with Mrs.Powch "because her husband is anti-Union that "[a]ctually, weare looking for Andrew Powch and that there were "a few peoplewe will not work with, and Andrew Powch was one of them."These statements take on added significance in the light of otherevidence,detailed in the Intermediate Report,showing, on thepart of Andrew Powch,his open and frequent criticisms of theUnion and his failure to participate fully in picketing activities,and on the part of the Union,its indicated animosity towardAndrew Powch,as in the instance of the physical assault uponthis employee by agents of the Union during the course of theearlier strike(which assault we have found independently vio-lative of Section 8 (b) (1) (A)of the Act).On the basis of thewhole record,we arrive at the conclusion,like the Trial Exam-iner,that the Union responsibly caused the discriminationagainst Andrew Powch. 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Union notified the Company by letter,before the hearingherein, that it had"no objection whatsoever to the company em-ploying either Mr. or Mrs.Powch and suggests that you offerthem employment."While there is no indication in the recordthat the Union sent copies of this letter to the discriminatees,we are in agreement with the finding of the Tri&l Examiner thatthe letter to the Company effectively operated to toll the Union'sback-pay liability 5 days after the date of the letter.We also reject the contention of the Company that it shouldbe completely absolved of liability for the discrimination againstMiroslawa and Andrew Powch because it was coerced into suchaction by the Union.Ithas long been settled that the statute per-mits no such immunity because of economic pressure exertedon the employer to which the employer has submitted.'ORDERUpon the entire record inthecase,andpursuant to Section 10(c)of the NationalLaborRelationsAct, theNational LaborRelations Board hereby orders that:1.RespondentCompany,The Englander Company, Inc.,Brooklyn, New York,itsofficers,agents,successors, andassigns,shall:a.Cease and desist from:(1) Encouraging membership in Local 140, Bedding,Curtain& Drapery Workers Union;United FurnitureWorkers ofAmer-ica, CIO,or in any other labor organization of its employees, bydiscriminating in regardto their hireor tenure of employmentor anyterm or condition of their employment,except to the ex-tent permitted by the proviso to Section8 (a) (3) of the Act.(2) In any likeor related manner interfering with,restraining,or coercing its employees in the exercise of the right to self-organization,to form labor organizations,to join or assist anylabor organization,to bargaincollectivelythrough represent-atives of their own choosing,to engage in concerted activitiesfor the purpose of collective bargaining or, other mutual aidor protection,or to refrain from any or all such activities,except to the extentthat such rightmaybe affected by an agree-ment requiring membership in a labor organization as a con-dition of employment as authorized in Section 8 (a.) (3) of theAct.b.Take thefollowing affirmative action,which the Boardfinds will effectuate the policiesof the Act:(1) Post at its operationsat Brooklyn, New York,copies ofthe notice attached to the IntermediateReportandmarked "Ap-pendix A".' Copies ofsaid notice,to be furnishedby theRegion-iEg.,Oertel Brewing Co ,et al,vN. L. R. B., 197 F. 2d 59, 62 (C. A. 6); Lloyd A.Fry Roofing Co. v. N L. R B., 193 F. 2d 324, 327 (C A 9).2 This notice shall be amended by substituting for the words "The Recommendations of aTrial Examiner"the words"A Decision and Order."In the event that this Order is enforced THE ENGLANDER COMPANY, INC,41al Director for the Second Region,shall, after being duly signedby the Company's representative,be posted by it immediatelyupon receipt thereof,and be maintained by it for a period of atleast sixty(60) consecutive days thereafter,in conspicuousplaces,including all places where notices to its employees arecustomarily posted.Reasonable steps shall be taken by theCompany to insure that said notices are not altered,defaced, orcovered by any other material.(2) Notify the Regional Director for the Second Region inwriting, within ten (10)days from the date of this Order whatsteps the Company has taken to comply herewith.2.Respondent Union,Local 140, Bedding,Curtain & DraperyWorkers Union,United Furniture Workers of America, CIO,itsofficers,representatives,agents,and trustees,shall:a.Cease and desist from:(1) In any manner causing or attempting to cause TheEnglander Company,Inc., its officers,agents,successors, orassigns,to discriminate against its employees in violation ofSection 8 (a) (3) of the Act.(2) Restraining or coercing employees of The EnglanderCompany, Inc.,its successors,or assigns,in the exercise oftheir rights to self-organization, to form labor organizations,to join or assist any labor organization,to bargain collectivelythrough representatives of their own choosing, to engage inconcerted activities for the purpose of collective bargainingor other mutual aid or protection,or, to refrain from any orall such activities,except to the extent that such right may beaffected by an agreement requiring membership in a labor or-ganization as a condition of employment as authorized in Section8 (a) (3) of the Act.b.Take the following affirmative action,which the Boardfinds will effectuate the policies of the Act:(1) Post in conspicuous places in its business office andwherever notices to its members are customarily posted, copiesof the notice attached to the Intermediate Report and marked"Appendix B."3 Copies of said notice,to be furnished by theRegional Director for the Second Region,shall, after beingduly signed by an official representative of the Union,be postedby itimmediately upon receipt thereof and maintained by it fora period of at leastsixty (60) days thereafter.Reasonable stepsshall be taken by the Union to insure that said notices are notaltered,defaced,or covered by any other material.by a decree of a United States Court of Appeals, there shall be substitutedfor the words"Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United StatesCourtof Appeals,Enforcing an Order,"3This notice shall be amended by substituting for thewords "TheRecommendations ofaTrial Examiner"the words"A Decisionand Order." In the eventthat this Order is en-forced bya decree of the United States Court of Appeals,there shallbe substituted for thewords"Pursuant to a Decision and Order"the words "Pursuant to a Decreeof the UnitedStatesCourtof Appeals,Enforcing an Order," 42DECISIONS OF NATIONAL LABOR RELATIONS BOARD(2)Mail to the Regional Director for the SecondRegion signedcopies of the said notice for posting, if the Company is willing,at its plant in Brooklyn, New York, in places where notices toemployees are customarily posted. Copies of said notice, to-befurnished by the Regional Director for the Second Region, shall,after being signed as provided above, be forthwith returned tothe Regional Director for posting.(3) Notify the Regional Director for the Second Region inwriting within ten (10) days from the date of this Order whatsteps the Union has taken to comply herewith.3.The Respondent Company and the Respondent Union shalljointly and severally make whole Miroslawa PowchandAndrewPowch for any loss of pay they may have suffered by reason ofthe discrimination against them, in the manner set forth in thesection of the Intermediate Report entitled "The Remedy."Chairman Farmer and Member Beeson took no part in theconsideration of the above Decision and Order.Intermediate ReportSTATEMENT OF THE CASEUpon chargeg duly filed by MiroslawaPbwch and Andrew Powch, herein called the Complain-ants, the General Counsel of the National Labor Relations Board, by the Regional Director ofthe Second Region (New York, New York),issuedhis consolidated complaint dated March 23,1953, against The Englander Company, Inc., Brooklyn, New York, herein called the Company,and against Local 140, Bedding, Curtain & Drapery Workers Union, United FurnitureWorkers of America, CIO, herein called the Union, alleging that the Company and the Unionhad engaged in and wereengagingin unfair labor practices affecting commerce within themeaning of Section 8 (a) (1) and (3). Section 8 (b) (1) (A) and 8 (b) (2), and Section 2 (6) and(7)of the National Labor Relations Act, asamended,61 Stat. 136, herein called the Act.Copies of the charges, complaint, and order consolidating cases and notice of hearing wereduly served upon the Company, the Union, and the Complainants.With respect to the unfair labor practices, the complaint alleged in substance that: (1) TheCompany (a) about May 21, 1952, laid off and denied further employment to Miroslawa Powch,(b) about May 21, 1952, failed to recall to work and/or denied further employment to AndrewPowch, and (c) thereafter failed and refused toreinstatethem because the Union did not desireor approve of their continued employment with the Company as a punishment for their failureor refusal to assist or support the Union in strike or picketing activities which had previouslybeen conducted by the Unionagainstthe Company; (2) the Union caused or attempted to causetheCompany to discriminateagainstitsemployees since on or about May 21, 1952, by (a)requiring the layoff and/or denial of further employment to, and other discriminatory treat-ment of, Miroslawa Powch on or about May 21, 1952, because she refused or failed to assistor support the Union in strike or picketing activities which had previously been conducted bythe Union, against the Company, (b) compelling the Company to fail and/or refuse to recallto work, and/or requiring the denial of employment to, and other discriminatory treatmentof,Andrew Powch because he refused or failed to assist or support the Union in strike andpicketing activities which had previously been conducted by the Union against the Company,and (c) thereafter compelling and continuing to compel the Company to deny employment toand/or refuse to reinstate Andrew Powch and Miroslawa Powch to their former or substan-tiallyequivalent positions or employment; and (3) from on or about May 8, 1952, the Unionhas restrained and coerced employees of the Company in the exercise of rights guaranteedinSection 7 of the Act by (a) threatening to inflict and inflicting bodily injury to AndrewPowch because he failed or refused to assist the Union in strike and picketing activitiesbeing conducted by the Unionagainstthe Company, (b) inducing, encouraging, ratifying, andsupporting a workstoppageor concerted refusal of the Company's employees to work, en- THE ENGLANDER COMPANY, INC.43gaged in for the purpose of preventing the continued employment of Miroslawa Powch becauseshe and her husband, Andrew Powch, failed or refused to assist or support the Union in strikeand picketing activities previously conducted by the Union against the Company, (c) requiringthe Company, to cease giving employment to Miroslawa Powch and Andrew Powch as a penaltyfor their failure or refusal to assist or support the Union in strike or picketing activitiespreviously engaged in by the Union against the Company. The complaint further alleged thatby the foregoing conduct the Company engaged in unfair labor practices within the meaningof Section 8 (a) (1) and (3) and Section 2 (6) and (7) of the Act, and the Union engaged in un-fair labor practices within the meaning of Section 8 (b) (1) (A) and (2) and Section 2 (6) and(7) of the Act.On April 9 and 12, 1953, respectively, the Union and the Company each filed an answer,admitting certain allegations of the complaint but denying the commission of any unfair laborpractices. Pursuant to notice, a hearing was held from June 8 to 19, 1953, inclusive, at NewYork, New York, before Frederick B. Parkes, 2nd, the undersigned trial Examiner dulydesignated by the Chief Trial Examiner. The General Counsel, the Company, the Union, andthe Complainants were represented by counsel and participated in the hearing. Full opportu-nity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearingon the issues was afforded all parties.At the close of the General Counsel's case-in-chief, motions made by the Company and theUnion for the dismissal of the complaint were denied. During the course of the hearing, rulingwas reserved upon the offer into evidence of the Company's Exhibit No. 3 for identification,pending further identification. The document was not further identified thereafter. So that therecordmay be clear, Company's Exhibit No. 3 is hereby rejected. At the conclusion of thehearing, the Union renewed its motion that the complaint be dismissed and ruling thereon wasreserved. The motion is disposed of in accordance with the findings of fact and conclusionsof law made below.Upon the conclusion of the hearing, the undersigned advised the parties that they might argueorally before, and file briefs or proposed findings of fact and conclusions of law, or both, withthe Trial Examiner. The General Counsel participated in oral argument. Thereafter, counselfor the Complainants, submitted memoranda setting forth his arguments as to certain issues.Upon the entire record in the case and from his observation of the witnesses, the undersignedmakes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Englander Company, Inc., a Delaware corporation with its principal office and placeof business in Chicago, Illinois, is engaged in the manufacture, sale, and distribution of beds,bedding, and related products. The Company maintains and operates 16 plants and subsidiaryofficesinthe States of Illinois, Massachusetts, Maryland, Pennsylvania, Texas, NorthCarolina, Alabama, Georgia, Missouri, California, and Oregon. The instant proceeding isconcerned with its plant in Brooklyn, New York. In the course and conduct of its businessoperations during the year 1952, the Company manufactured at its plants products valuedin excess of $1,000,000, of which approximately 25 percent was transported from its plantsin interstate commerce to States of the United States in which the recited plants are located.During the same period, the Company purchased, transferred, and delivered to its plantinthe Brooklyn, New York, wire, steel, Cotton, linters, foam rubber, and other materialsvalued in excess of $1,000,000, of which approximately 90 percent was transported to suchplant in interstate commerce from States of the United States other than the State of NewYork. The Company admits and it is found that the Company is engaged in commerce with-in the meaning of the Act.II.THE ORGANIZATION INVOLVEDLocal140,Bedding,Curtain & Drapery Workers Union,United Furniture Workers ofAmerica,CIO, is alabor organization admitting employees of the Company to membership.III.THE UNFAIR LABOR PRACTICESA. Sequenceof eventsSince 1946 the Company has entered into oral collective-bargaining agreements with theUnion each year. These contracts have been negotiated annually around March and the early 44DECISIONSOF NATIONALLABOR RELATIONS BOARDpart of April. Discussion for the 1952 agreement commenced about March 1, and the represent-atives of the Company and the Union held several conferences. Representing the Union wereits officers and a negotiating committee of 15 or 20 employees. Included in the latter com-mittee was the shop committee which was comprised of 9 departmental stewards and theshop chairman. It appears that the parties were unable to achieve agreement on the termsof the 1952 contract and the Union launched a strike on April 1, 1952, in support of itseconomic demands. During the course of the strike, the Company's operations ceased.Andrew Powch and his wife, Miroslawa Powch, entered the Company's employ in August1949 and joined the Union the following month. From 1950 to 1952, in conversations withemployees and stewards of the Union, Andrew Powch expressed opposition to the Union.Thus, in 1950, he told Frank Rawa, who was then the shop chairman, "Frank, how coulditbe that our Union looks like Communist one? " Rawa replied, "Don't worry about that.Iknow that our Union is Communist. Don't worry about that. We should have our own mind.This is not our method." In 1951 Andrew Powch voiced criticism, in a conversation withemployees, as to the Union's sending an employee of the Company to "Moscow as delegateof Local 140" to a labor conference.According to the credible testimony of Andrew Powch, he had the following conversationwith Charles Wright, a department steward, in 1950 or 1951:CharlieWright came to me and told me, "Andrew, we are making a collection forpeople.Won't you give me some money for that? " I asked him, "What - - who are thesepeople,striking people?"He gave me answer,"Those are the striking people of the'other union." I said, "I'm sorry, I think you're making collection for Communist action.I don't give you any money for that."Andrew Powch participated in the picketing activities of the Union from April 1 until April25, 1952. Miroslawa Powch picketed for about 2 weeks until she became ill and she was con-fined to her home. During the course of the strike, the Company sent the following telegramto its employees, including Andrew Powch, on May 5, 1952:WE INTEND TO RESUME OPERATIONS AT OUR BROOKLYN PLANT TUESDAY MAYSIXTH. YOU ARE REQUESTED TO REPORT FOR WORK AT EIGHT A.M. ON THAT DAY.Andrew Powch arrived at the plant about 8 a. m. on May 6, 1952, and found a large picketline in front of the plant. He encountered Otto Alber, who was shop chairman, and said,"Otto, I have received a telegram." Alber replied, "Everybody have telegrams." Immedi-ately thereafter, Sol Tishler, president of the Union, approached Powch and asked, "Whatare you doing here ... why don't you" picket. Tishler grabbed Powch's coat and shoved himaway from the gathering in front of the plant toward the truck entrance to the plant onanother street. powch inquired, "What you want, Mr. Tishler? What you want from me? "Tishler answered, "I show you what I want from you." At that point, Powch saw Alex Sirota,an official of the Union, and asked, "Mr. Sirota, what he wants from me? " Sirota replied,"Don'tworry, don't worry. You know me, who I am. Go this way," pointing to the truckentrance. Powch walked toward the truck entrance slowly, followed by Tishler and by a "whiteman whom I didn't recognize ...and one colored man." When they neared the truck entrance,Tishler ordered the latter and some pickets stationed at that point to depart the scene, leavingPowch "along with Mr. Tishler and the other white man." Powch ran across the street to-ward a subway entrance but was pursued and caught by Tishler and the unidentified man whohit Powch on the head and nose with their fists. At the conclusion of the beating, Tishler saidto Powch, "I show you to say something about the Communists. If I see you one more time atthe plant, I show you."About May 16, 1952, the Company and the Union reached agreement upon terms to settlethe strike, including a wage increase. They discussed the recalling of the strikers to workand the Company pointed out that it would take a few days before the Company could recallall employees. It was decided that the Company would send telegrams to employees as theywere needed and that the strikers would be recalled by departments. The Union did not askthe Company to deny employment to any of the strikers.On May 21, 1952, employees of the sewing department resumed work on the first timeafter the strike, having been notified by telegram a day or two earlier that the departmentwould reopen on that day. Miroslawa Powch arrived at the plant on May 21, a few mututesbefore the start of the work day at 8 a. m. As she entered the plant, she encountered Shop THE ENGLANDER COMPANY, INC.45Chairman Alber,who failed to respond to her salutation of "Good morning."She went tothe sewing department,after changing to her work clothes,and oiled her sewing machine.After the ringing of a bell signifying the beginning of the work day at 8 a. m., the sewingdepartment employees sat at their machines for 15 or 20 minutes awaiting work to be de-livered to them from the cutting department.During this interval,Departmental StewardCharlesWright came to Miroslawa Powch,according to her credited testimony, and said,"Mira,you can'twork. You stop working.You must go into Union"Mrs. Powch answered,"Why? Everybody working. I work, too."Wright insisted,"No; you must stop. You must goto Union."However, Mrs. Powch replied,"No; I can't stop, because it is now work time."Wright left her at this point and work was distributed to the employees of the sewing depart-ment.A few minutes later, Wright returned with Otto Alber,who was shop chairman, and thelatter said to Mrs.Powch, as shown by her credible and uncontroverted testimony,"Mira,you can't work.You must go to Union." Mrs. Powch asked,"Why? I got telegram witheverybody.Iwork with everybody.Why? What you want from me?."Alber responded, "Youknow Andrew [Powch,husband of Miroslawa Powch]talk too much.You know what happened."Mrs. Powch queried,"What happened? "Alber replied,"You know, you know."Alber andWright left and did not return for an hour or an hour and a half.Itappears that they went to the office of Plant Manager Robert Ferdinand but the latterhad not yet arrived at the plant. When Plant Manager Ferdinand came to the plant around9 a. m., he found a message that Wright and Alber wished to see him and he summoned themto his office around 9:15 a. m. They told Ferdinand that the "temper of the people" was suchthat they could not control the employees and,according to the credible testimony of Ferdinand,the following occurred:A. Otto [Alber]said that unless MiraPowchleaves the job,the people will not con-tinue to work. And I askedwhy? So,he told me that because her husband is anti-Union.ItoldOtto and Charlie that we have a grievance procedure,and thathe should followthat;that I sent a telegram to Mira, the same as I sent telegrams to the rest of thepeople in that department, and nobody fromthe Unionat any time told us that we werenot supposed to send a telegram to anybodyfor anyparticular reason; therefore, sheis to continue to work for the rest of the day.He says,"Well, there's going to be a stoppage."Q.Was thisOtto speaking?A. Otto;right. So,I said,"Let mecall Mr. Minter."i I put in a call for Mr. Minter,and he wasn't there.Q. Didyou, yourself, call?A. I called.Q.Where did you call?A. The Unionoffice.Q. Andyou spoke to whom?A. A young lady.Q. Youdon't know her name?A. I don't know her name; no.Q. Shetoldyou Mr.Minter was not in?A.Mr. Minter wasn't in. And Iasked for Mr. Sirota,and she told me that he wasn'tin. I left a message forthemto call me; that it was very important.Q. At thistime,Otto andCharliewere in your office; is that right?A. Yes.Q. Then whathappened?A. So, Isaid,"Don't you want to wait until Ihear fromMr. Minter? "He said, "No;no. We can't wait." So I said, "Remember,then, Otto,that we areholding youresponsible;that you are acting forthe Union."He says,"Well, thereare certain people that we justcan't workwith," and he says, "Actually,we are looking for AndrewPowch."Iagaintold them about the responsibility;and he and Charlie walked out of the office....About 20 minutes later, as shown by the credible testimony of Plant Manager Ferdinand,Alber, and Wright,accompanied by 3 other committeemen,returned to Ferdinand's officeand Alber,as spokesman for the group, "gave us another warning....He said, 'The peopleiMinterwas a representativeof the Union. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDare going to walk off the job, unless you qend Mira home.'Again, I called to his attention thathe is acting in the capacity as agent for the Union....And that the least he could do is waituntil we heard from the Union directly,or handle it as a grievance procedure." Theyleft hisoffice and shortly thereafter most of the employees throughout the plant punched out theirtimecards and left the plant.Meanwhile,Wright had gone to Mrs.Powch 1 or 2 more times and attempted to make herstop working.Around 9:15 a. m. Inspector Marie Kul man overheard Wrigot tell the employeewho distributed work to the sewing machine department employees,"Don't give[MiroslawaPowch]no more work; she ain't supposed to be working."About 9:30 a. m. Wright and Alber,accompanied by a member of the Union's strike committee and "another two or three people"returned to Mrs.Powch'smachine and Wright told her that she must"stop work." WhenMrs. Powch inquired,"Why? What happened?I don't understand what the Union want of me,"Wright replied,"You know, you know."Mrs. Powch countered,"Igot telegram,like every-body.Iwork like everybody."When she remained adamant in refusing to cease her work,Wright told her she should telephoneFrank Yuchekat the Union's office.A few minutes later Wright walked down theaisle among the sewing machine operators and,as revealed by the credible testimony of marie Kuhlman,"told the girls that the Union toldthem to stop working,because Mira was working in the plant .... I remember Charlie walkingaround,waving his arms,saying,'We have got to stop work The Union says, "'Stop work."'"The sewing department employees,all of whom were women,went to the dressing room. Afewminutes later Wright told them,"Don't go back to work until I tell you to."EmployeeMargaret Buxton testified that not long thereafter"Otto and Charlie Wright came into thedressing-room....And they said,'Everybody out; we can'twork with"' Miroslawa Powch.Thereupon nearly all of the employees punched out their timecards and left the plant.Mrs. Powch went to Ferdinand's office and discussed the events of the morning with him.After Mrs. Powch waited an hour or so in Ferdinand's office,she was told by him to-go homethat he would "try to straighten everything out, and contact her," but that the Union "pro-hibits you working here.You must go home now." 2Around noon on May 21 Bernard Minter, a representative of the Union,telephoned PlantManager Ferdinand.The latter informed him of the work stoppage which had occurred thatmorning and said,"This is the first time that I have ever known Mr.Alber to act on hisown ... in anything as serious as this."When informed that the employees were outsidethe plant, Minter asked Ferdinand to relay a message for Shop Chairman Alber to call Minter.Not long thereafter,Minter telephoned Ferdinand again and said"something to the effectthat the people wouldn't work with"Miroslawa Powch and would not return if she were there.Ferdinand said,"Well, that puts us in a pretty awkward position," and suggested that thematter should be taken up under the grievance procedure and resolved.Minter replied, witha chuckle,"You're a big boy" and something"to the effect that ... there's nothing he cando, because of the fact that the people refused to work with"Mrs. Powch"if she's going to2 The above findings as to these occurrences on May 21, 1952, are based upon the testnnonyof Mrs. Powch, Plant Manager Ferdinand, and employees Kuhlman and Buxton. Portions ofthe testimony of Mrs Powch were in large measure corroborated by that of employeesKuhlman, Buxton, and Pauline Zukowski. These witnesses appeared to be sincere and forth-right and much of their testimony was mutually corroborative Departmental Steward Wright'stestimonial version of the events on May 21 was at variance with the credited version innumerous respects.In brief,Wright would have it that the work stoppage on May 21 wasspontaneous in nature because of the employees' resentment agwinst Mrs Powch's failure tosupport the strike throughout its duration and that rather than work with her, they concertedlywalked out, despite the efforts of Wright and Alber to avoid the work stoppage. Wright alsodenied that he or Alber told Ferdinand that the employees were looking for Andrew Powch.Wright's testimony in this regard was not corroborated by any employee witness and Alberwas not called as a witness. Statements attributed by Wright to employees Kuhlman andZukowski were credibly and effectively denied by them Wright did not impress the under-signed as a reliable witness, As the record shows, Wright was extremely evasive in respond-ing to questions,and his testimony was at odds in several respects with statements containedin his sworn affidavit given a field examiner of the Board Moreover, portions of Wright'stestimony were self-contradictory.In view of these considerations and upon the entire recordand the undersigned's impression of the witnesses, Wright's testimony is found unentitledto credence except to the extent that it was in accord with the credited testimony set forthin the text. THE ENGLANDER COMPANY, INC.47remain." Minter alsosaid, however, that "ifshe wasn't there, they'd come back immediately,"that day. With the understanding that Mrs. Powch would not be at work in the plant, Ferdinandagreed that the employees should return to work that afternoon pending a resolution of thedispute.Minter then consulted with the employees by telephone and a few minutes later in-formedFerdinand that most of them had gone home.Rerdinand and Minter agreed thatFerdinand would inform Mrs. Powch not to come to work and that the employees should re-port to work the next morning pending resolution of the matter.3 Thereafter, Ferdinand hadno conversations with Minter, Alber, or Wright concerning Mr. or Mrs. Powch.4Plant Manager Ferdinand further testified credibly that under the schedule for resumptionof plant operations, Andrew Powch would have been recalled to work on May 22, 1952, butthat Ferdinand did not recall him because on May 21 Alber had told Ferdinand that there were"a few people they will not work with, and Andrew Powch was one of them." During the weekfollowingMay 21, 1952, another employee was assigned to Andrew Powch's job as a cutter ofair-foam rubber.A few days after May 21, 1952, Mrs. Powch telephoned Ferdinand and inquired when she andher husband might resume their employment with the Company. According to Mrs. Powch'scredible testimony, admitted by Ferdinand, the latter told her, "I'm sorry, I can't help it now,because Union prohibits you and Andrew ... coming back to work." Later, Mrs. Powchtelephoned Ferdinand 2 or 3 times seeking information about the possibility of her reinstate-ment and each time was told that there was no change in the situation- -that the "Union pro-hibit you coming back to work." According to Andrew Powch's credited testimony, he tele-phoned the plant, spoke to an office employee about May 23 or 24, 1952, and inquired when hewould be recalled to work. He was informed, "Sorry, we cannot let you go back to work, be-cause the Union prohibited" work "for you." Later on, he had a similar conversation bytelephone with an unidentified office employee of the Company.On October 29, 1952, the Complainants filed their initial charges in the instant proceeding.On November 5, 1952, counsel for the Union sent the following letter to counsel for the Companyand a copy thereof to the Board-I have your letter of October3lstenclosinga photostatic copy of the charge filedagainstthe company alleging the unlawful discharge of Miroslawa Powch and Andrew Pouch [sica.The union has received a copy of a similar charge filed against it.Ihave discussed the matter with representatives of the union who advised me that tothe best of their knowledge both of the complaining parties quit their jobs and that neitherwas fired. Certainly the union never caused a termination of employment of either ofthe employees in violation of the law and we do not understand that the company did either.In any event, I have been requested by the union to advise you that Local 140 has noobjection whatsoever to the company employing either Mr. or Mrs. Powch and suggest-that you offer them re-employment. If they actually want their jobs back, there is noreason why they should suffer any losses in addition to those which they may have alreadysuffered.By separate letters, dated March 10, 1953, to each of the Complainants, the company of-fered them "immediate unconditional reinstatement to your former position with full seniorityrights and all other benefits." Under date of March 18, 1953, counsel for the Complainantswrote the Company as follows:Ihave the copies of your letters dated March 10, 1953, addressed to my clients,Andrew and Miroslawa Powch, in which you state that you offer them reinstatementto their former positions.3The findings in this paragraph are based upon the credible testimony of Ferdinand.4 Minter's testimony was not fatally irreconcilable with that of Ferdinand except as to thefindings in this sentence.Minter testified that within the week following May 21 he askedFerdinand, "'What do you want to do about this stuff?' .meaning the discussion, and whatwas supposed to take place. And he said, 'There's nothing to talk about,' and there was nodiscussion" about the incident relating to the employment of Mrs. Powch. However, a swornaffidavit given by Minter to a field examiner of the Board contains the following statementrelating to the sequence of events following the work stoppage on May 21, "After this, I nevermentioned the incident again to Mr. Ferdinand except after the charge was filed." In view ofthe obvious inconsistency between Minter's testimony and the above-quoted statement in hisaffidavit,aswell as the undersigned's impression of the witnesses, Allnter's testimony inthis regard is not credited and the testimony of Ferdinand, set forth in the text, is accepted. 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrom my conversationswith them. I know that they willexpect,as they are entitled,tobemadewholefor their lost earnings and out-of-pocket expenses incurred as aresultof their discharge and/or refusal of employment.Theyare entitled also toreasonable assurances against a recurrenceof theacts complained of, either by wayof an order of the National Labor Relations Board,or a stipulation to be posted in theplant guaranteeing them against discriminatory practices.If you advise me asto what youare prepared to dowithregard to these two points,Iwill advise you further as to my clients'reaction to your letter.B.Conclusions1.As to the Union's responsibility for the activities of Alber and WrightAs mentioned previously, Wright was 1 of the 9 departmental stewards of the Union in theCompany's plant, representing about 44 employees;and Alber was the shop chairman of thestewards. These 10 employees constituted the shop committee. By virtue of their offices inthe Union they were members of the Union's strike committee and also of its contract-nego-tiating committee and participated in collective-bargaining negotiations for contracts. DespiteWright's unconvincing testimony seeking to minimize his duties, it is clear from Ferdinand'scredible testimony that both Wright and Alber participated in the settlement of employeegrievances with the Company. The Constitution of the Union contained the following provisionsregarding the duties of the shop chairman and the shop committee:(a) The Shop Chairman, together with the Committee, shall enforce the Laws of theUnion,carry out the decisions of the general membership meeting, pertaining to thegeneral affairs of the Union, and the decisions reached at the trade department and shopmeetings.(b)The Shop Chairman and the representative of the Union shall adjust the grievanceswhich may arise between the employees and the employer.(c)The Shop Chairman shall be responsible for seeing to it that all members are paidup in dues, and in good standing with the union.(d)During the absence of the Union representative, the Shop Chairman and the ShopCommittee shall see to it that the Union discipline prevails among the members.(e)The Shop Chairman and the Shop Committee have no authority to stop a member,a department, or the entire crew from work, in case of a dispute or grievance with theemployer or foreman, unless so authorized by the representative of the Union.(f)The Shop Chairman and Committeemen have no power to stop any member of theUnion from work on account of arrears in dues, undisciplined action, or violation ofUnion Laws, unless so authorized by the Union officials or the Executive Board.(g) In the event of a dispute between a member of the Union and the employer, orviolation of our Union's Laws and Regulations, the Shop Chairman shall report same tothe office of the Union immediately.(h) In the event that the Shop Chairman refuses to execute the decisions of the Shopcrew or the membership, or violates the laws of the Union, he shall be removed by theExecutive Board and replaced by another worker at a regular or special shop meeting.This also applies to Shop Committeemen.From the foregoing, it is clear and it is found that the Union is responsible for the conductof Alber and Wright as shop chairman and departmental steward, respectively, since they hadbeen empowered by the Union to represent it in the generalarea-within which they, as Unionrepresentatives, acted, even though they may have acted without express authority.5 More-over, their conduct on May 21, was subsequently ratified by Union Representative Minter.At the time of the hearing, they continued to hold the same offices on the shop committee.5 Shen-ValleyMeat Packers, Incorporated, 105 NLRB 491; Anniston Yarn Mills, Inc.,103 NLRB 1495; Local 57, United Automobile, Aircraft and Agricultural Implement Workersof America, CIO, 102 NLRB 111; Local Union No. 2681, United Mine Workers of America,100NLRB 392; Local #1150, United Electrical, Radio & Machine Workers of America,affiliatedwith the Congress of Industrial Organizations, et al. (Cory Corporation), 84 NLRB972; United Furniture Workers of America, Local 309, CIO, et al. (Smith Cabinet Manufac-turing Company, Inc.), 81 NLRB 886; International Longshoremen's and Warehousemen'sUnion, CIO, et al. (Sunset Line and Twine Company), 79 NLRB 1487, 1507-9. THE ENGLANDER COMPANY, INC.492.As to the termination of employment of Miroslawa PowchIt is too clear for extended argument that by assenting to the Union's demands for the ter-mination of Miroslawa Powch's employment because of her husband's opposition to the Union(or, astestified by Wright, because of her failure to participate fully in the Union's strikeactivities), the Company "permitted the Union to arrogate to itself the Company's controlover employment, and to use such control to accomplish discharges which were clearly dis-crimmatory."6 The undersigned concludes and finds that by terminating the employment ofMiroslawa Powch and by refusing her reinstatement until March 10, 1953, the Company hasdiscriminated in regard to her hire and tenure of employment, thereby encouraging member-ship in, adherence to, and participation in activities of, the Union, in violation of Section8 (a) (3) of the Act and has interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act. 7 As the Union caused the Companyto effect the discriminatory discharge of Miroslawa Powch for reasons other than thosecondoned by the Act, the Union's conduct violated Section 8 (b) (2) and 8 (b) (1) (A) of theAct.3.As tothe terminationof employment of Andrew PowchSince the Company's failure to recall Powch to work on May 22, 1952, and thereafter wasbased upon the statement of Shop Chairman Alber on May 21 that there were "a few peoplethey will not work with and Andrew Powchwas one of them," it is also clear that the Companylikewise surrendered control over employment to the Union and discriminated in regard tothe hireand tenureof employment of Andrew Powch, thereby encouraging membership in, ad-herence to, and participation in activities of, the Union in violation of Section 8 (a) (3) and(1) of the Act. Since the Union caused the Company to deny Powch reinstatement, and/or todischarge him constructively, the Union's conduct was violative of Section 8 (b) (2) and 8 (b)(1) (A) of the Act. 6It is further found that by the assault of Powch by President Tishler andanother individual on May 6, 1952, caused by Powch's failure to participate fully in the strikeactivitiesof the Union and by his criticism of the Union; by President Tishler's threats toPowch on May 6, 1952; by inducing, encouraging, ratifying, and supporting a work stoppageof the Company's employees on May 21 for the purpose of preventing the continued employmentof Miroslawa Powch; and by requiring the Company to cease giving employment to MiroslawaPowch and Andrew Powch, the Union restrained and coerced employees of the Company in theexerciseof rights guaranteed in Section 7 of the Act and thereby violated Section 8 (b) (1) (A)of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Company and the Union set forth in section III, above, occurring inconnection with the operations of the Company described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.V.THE REMEDYHaving found that the Company and the Union engaged in unfair labor practices, the under-signed will recommend that they cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Ithas been found that the Company has discriminated in regard to the hire and tenure ofemployment of Miroslawa Powch and Andrew Powch and that the Union caused the Company todiscriminate against these employees. However, on November 5, 1952, the Union notified theCompany and the Board that the Union had no objection to the Company's employing Miroslawaor Andrew Powch and suggested that the Company offer them reemployment. By letter datedMarch 10, 1953, the Company offered them "immediate unconditional reinstatement to your6Air Products,incorporated,91 NLRB 1381, 13837See J. E. McCatronet al.,106 NLRB 26, and cases cited therein Cf. Mexia Textile Mills,11 NLRB 1167, 1174-5.8Cf. Bell Aircraft Corporation, 105 NLRB 755; Randolph Corporation, 89 NLRB 1490.339676 0 - 55 - 5 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDformer position with full seniority rights and all other benefits." The Complainants did notrefuse the offer, but raised a question as to backpay. At the hearing both stated that they de-sired reinstatement. It is found that the Company's offer of reinstatement was bona fide andaccordingly that it will be unnecessary for the Company again to offer reinstatement to theComplainants. 9Since it has been found that the Company and the Union are responsible for the discriminationsuffered by the Complainants, it will be recommended that the Company and the Union jointlyand severally make the Complainants whole, in accordance with the Woolworth formula,10for any loss of pay they may have suffered by reason of the discrimination against them bypayment to each of them of a sum of money equal to the amount he normally would have earnedas wages from the date of the discrimination against him to March 10, 1953, the date of theCompany's offer of reinstatement, less his net earnings during said period." It is recom-mended further that the Company make available to the Board upon request payroll and otherrecords,m order to facilitate the checking of the amount of back pay due.' However, theUnion shall not be liable for any back pay accruing after 5 days from November 5, 1952, whenitnotified the Company that it had no objection to the reinstatement of the Complainants.i3Upon the basis of the above findings of fact and the entire record in the case, the undersignedmakes the following:CONCLUSIONS OF LAW1.The Englander Company, Inc., a Delaware corporation, is engaged in commerce withinthe meaning of Section 2 (6) and (7) of the Act.2.Local 140, Bedding, Curtain & Drapery Workers Union, United Furniture Workers ofAmerica, CIO, is a labor organization within the meaning of Section 2 (5) of the Act.3.By discriminating in regard to the hire and tenure of employment of Miroslawa Powchand Andrew Powch, the Company has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (3) of the Act.4.By interfering with, restraining, and coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act, theCompany has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (1) of the Act.5.By causing the Company to discriminate in regard to the hire and tenure of employmentof Miroslawa Powch and Andrew Powch, the Union has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (b) (2) of the Act.6.By restraining and coercing employees of the Company in the exercise of the rightsguaranteed by Section 7 of the Act, the Union has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (b) (1) (A) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting commerce with-in the meaning of Section 2 (6) and (7) of the Act.[ Recommendations omitted from publication.]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor Relations Board,and in order to effectuate the policies of the National Labor Relations Act, we hereby notify ouremployees that:WE WILL NOTencourage membership in Local 140,Bedding,Curtain & DraperyWorkers Union,United Furniture Workers of America,CIO, or in any other labor organ-ization of our employees,by discriminating in regard to their hire or tenure of employmentor any term or condition of employment.9The L. B. Hosiery Co., Incorporated, 99 NLRB 630.1O F.W. Woolworth Company, 90 NLRB 289."Crossett Lumber Co., 8 NLRB 440; Republic Steel Corpotation v. N. L R. B , 311 U. S 7.Q F. W Woolworth Company, 90 NLRB 289.13Mundet Cork Corporation, 96 NLRB 1142; Air Products, incorporated, 91 NLRB 1381 THE ENGLANDER COMPANY, INC.51WE WILL NOTin any like or related manner interferewith,restrain,or coerce ouremployees m the exercise of the rights guaranteedthem by Section 7 of the Act,exceptto the extent that such right may be affected by an agreement requiring membership ina labor organization as a condition of employment as authorized in Section 8 (a) (3) ofthe Act.WE HAVE offered Miroslawa Powch and Andrew Powch immediate and full reinstate-ment to their former or substantially equivalent positions,and will make them whole forany loss of pay suffered as a result of the discrimination against them.All our employees are free to become, remain, or to refrain from becoming or remaining,members of the above-named Union, or any other labor organization, except to the extent thatthis right may be affected by an agreement in conformity with Section 8 (a) (3) of the Act.THE ENGLANDER COMPANY, INC.,Employer.Dated ................By............................................................. ..........................(Representative)(Title)This notice must remain posted for 60 consecutive days from the date hereof, and must notbe altered, defaced, or covered by any other material.APPENDIX BTO ALL MEMBERS OF LOCAL 140, BEDDING, CURTAIN &DRAPERY WORKERS UNION, UNITED FURNITURE WORKERSOF AMERICA, CIO AND TO ALL EMPLOYEES OF THEENGLANDER COMPANY, INC., ITS SUCCESSORS OR ASSIGNSPursuant to the Recommendations of a Trial Examiner of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Relations Act, we herebynotify you that:WE WILL NOT in any manner cause or attempt to cause The Englander Company, Inc.,itsofficers, agents, successors, or assigns, to discriminate against its employeesbecause of employees' criticism of our Union or because of their failure to supportactivities of our organization or cause or attempt to cause the said Company to discrimi-nate against its employees in violation of Section 8 (a) (3) of the Act.WE WILL NOT restrain or coerce employees of The Englander Company, Inc., itssuccessors, or assigns, in the exercise of their right to self-organization, to form labororganizations, to join or assist any labor organization, to bargain collectively throughrepresentatives of their own choosing, to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, or to refrain from any or allsuch activities, except to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of employment as authorizedin Section 8 (a) (3) of the Act.WE WILL make Miroslawa Powch and Andrew Powch whole for any loss of pay theymay have suffered because of the discrimination against them.WE HAVE no objection to the employment of Miroslawa Powch and Andrew Powch byThe Englander Company, Inc., its successors, or assigns, without prejudice to theirseniority or other rights and privileges. We have given The Englander Company, Inc.,notice to this effect.LOCAL 140, BEDDING, CURTAIN & DRAPERY WORKERSUNION, UNITED FURNITURE WORKERS OF AMERICA, CIO,Labor Organization.Dated................By.................. ...............................................................(Representative)(Title)This notice must remain posted for 60 consecutive days from the date hereof, and must notbe altered, defaced, or covered by any other material.